Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 11, 20. The prior art of records does not suggest the combination of “checking, by the one or more processors, the module to determine if the module file has been modified in the given docker container; determining, by one or more processors, if the module file has been modified; based on determining that the module file has been modified: fetching, by the one or more processors, the modified module file from a docker container layer of the given docker container; and calculating, by the one or more processors, based on the contents of the modified module file, a new digest value for the modified module file, as a new unique identifier for the modified module file; and based on determining that the module file has not been modified: accessing, by the one or more processors, a first data object of the data objects comprising the module content map, wherein the first data object correlates one or more images with module files, based on unique identifiers of the module files, to determine if the module file is correlated with an image in the first data object”.
More specifically the prior art does teach “parsing, by one or more processors, in a computing environment comprised of multiple docker containers comprising modules, a module originating from a given docker container in the computing environment, the parsing comprising; copying, by the one or more processors, various identifying aspects of a module file comprising the module; and calculating, based on contents of the module file, a digest value as a unique identifier for the module file; and storing, by the one or more processors, in a database table the various identifying aspects of the module file and the digest value in one or more memory objects, wherein the one or more memory objects comprise a module content map to correlate the unique identifier for the module file with the contents of the module, images in the module file with the unique identifier for the module file, and layers with the unique identifier for the module file; and initiating, by the one or more processors, performance monitoring of the computing environment, wherein the performance monitoring comprises utilizing the database table to avoid duplicative monitoring of an element of the module file within a context of tasks or activities within 

These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199